Order entered on January 17, 1968, confirming report of a Special Referee and denying motion of defendant to dismiss complaint for lack of jurisdiction, unanimously reversed, on the law and the facts, with $50 costs and disbursements to defendant, and complaint dismissed. Both acceptance and delivery of the basic agreement between the party corporations was effected in Virginia, where defendant, a Virginia corporation conducted a substantial part of its business activity and where it could normally be found. All of defendant’s contacts with plaintiff, a New York corporation, were by telephone, mail or by visits of the plaintiff’s representatives to the defendant’s office in Virginia. The two visits of defendant’s representative to plaintiff in New York were either for social reasons or to discuss a settlement of differences. The fact that payments of moneys due under that assigned conditional sales contract were to be made and in fact were partially made in New York is insufficient to confer jurisdiction. Alone, such contacts with this State do not constitute purposeful acts sufficient to sustain jurisdiction. (Hubbard, Westervelt & Mottelay v. Harsh Bldg. Co., 28 A D 2d 295; Wirth v. Prenyl, 8. A., 29 A D 2d 373.) Concur—Stevens, J. P., Steuer, McGivern, Rabin and McNally, JJ.